Citation Nr: 1614496	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-12 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a left arm injury.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.   

Although the Board notes that the RO appears to have reopened the claim of service connection for a back disorder during the course of the appeal, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has listed the issue as such on the title page of this decision.  


FINDINGS OF FACT

1.  In a September 2015 statement in support of claim, the Veteran requested that all claims for compensation be withdrawn.  

2.  In a September 2015 letter accompanying the Veteran's September 2015 statement in support of claim, the Veteran's representative requested that all claims for compensation be withdrawn.  

3.  In an October 2015 letter, the RO indicated that it had discontinued actions on the Veteran's claims, to include service connection for a back injury and left arm injury; to date, the Veteran has not subsequently indicated that he wished to continue on with his claims.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of service connection for residuals of a left arm injury and whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Issues of Service Connection for Residuals of a Left Arm Injury and Whether New and Material Evidence Has Been Received to Reopen the Claim of Service Connection for a Back Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in a September 2015 statement in support of claim, requested that all claims for compensation be withdrawn.  His statement in support of claim was accompanied by a letter from his representative who also requested that all claims for compensation be withdrawn.  In an October 2015 letter, the RO indicated that it was discontinuing actions on the Veteran's claims, which included service connection for a back injury and left arm injury.  The Veteran has not subsequently indicated that he wished to continue on with the current appeal.  

While the Board notes that a Supplemental Statement of the Case was issued on these issues in November 2015, it was issued by an entity other than the RO, the RO received the Veteran's requests for withdrawal.  Regardless, as noted above, the Veteran withdrew his claims in September 2015 and may do so at any time.  

Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal regarding the claims of service connection for a left arm injury and whether new and material evidence has been received to reopen the claim of service connection for a back disorder, is dismissed.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


